         Case 2:20-cr-00045-GAM Document 27 Filed 02/12/20 Page 1 of 9




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                              :

               v.                                     :       CRIMINAL NO. 20-cr-45

ABDUR RAHIM ISLAM,                                    :
SHAHIED DAWAN,
KENYATTA JOHNSON, and                                 :
DAWN CHAVOUS                                          :

                                            ORDER

               Upon application of the United States of America for an Order declaring this

matter to be a complex case pursuant to Title 18, United States Code, Section 3161(h)(7)(B)(ii),

and requesting exclusion of time under the Speedy Trial Act, having concurred in the assertion

that this matter is complex as defined in the statute, and upon consideration of the position of

counsel for defendants, the Court having found that an Order granting a finding that the case is

complex and that a continuance of time for trial beyond the Speedy Trial Act limits should be

entered, and that the time period of the delay shall be excluded from the Speedy Trial Act limits

within which a trial should commence, and for good and sufficient cause shown, it is HEREBY

ORDERED that the motion is GRANTED.

               IT IS FURTHER THE FINDING OF THIS COURT that a continuance of time

for trial beyond the Speedy Trial Act limits is justified for the following reasons:

               1.      The twenty-two count Indictment alleges a wide-ranging racketeering

conspiracy and related crimes including bribery, honest services fraud, multiple counts of wire

fraud, and tax offenses.

               2.      Islam and Dawan are also charged with engaging in a corrupt scheme in

which Michael Bonds, the former president of the Milwaukee Public Schools (MPS) Board of

Directors, received approximately $18,000 in exchange for Bonds using his official position to
         Case 2:20-cr-00045-GAM Document 27 Filed 02/12/20 Page 2 of 9




take a series of official actions advantageous to Islam, Dawan, and Universal Companies.

               3.      Islam and Dawan are also alleged to have engaged in theft and

embezzlement at Universal.

               4.      The Indictment also alleges that Islam and Dawan used Universal’s funds

to pay Islam excessive, inflated, or outright fraudulent reimbursements for “travel” or other

purported “business expenses.”

               5.      The indictment in this case was the result of an extensive, years-long

investigation by federal agents of the Federal Bureau of Investigation and the Internal Revenue

Service. As such, the discovery in this case is considerable, and includes numerous items seized

during the execution of search warrants, numerous boxes of pertinent banking records from a

variety of bank accounts, witness statements, extensive grand jury testimony, and additional

business records and discoverable items. It includes approximately two million pages stored

across seven (7) terabytes in electronic format and at least fifteen (15) bankers boxes.

According to the government, much of its proof involves extensive financial investigation and

examination of banking records.

               6.       Much of the discovery is already scanned for distribution to the defense,

and other discoverable documentation is being organized and will be made available promptly to

the defense.

               7.        Defendants and their counsel will need sufficient time to review the

extensive discovery in this matter, and conduct whatever examination or investigation they deem

appropriate.

               8.      In addition, depending upon the results of their examination of the

government's discovery, the defendants and their counsel will need time to determine what



                                                 3
         Case 2:20-cr-00045-GAM Document 27 Filed 02/12/20 Page 3 of 9




motions should be filed, if any.

               9.      The defendants are aware that absent the designation of this case as

“complex,” they would have a right to be tried within seventy days of their first appearance in

this district in connection with this matter, pursuant to 18 U.S.C. § 3161(c)(1).

               10.      Counsel for the government have conferred with counsel for the

defendants. All counsel are in agreement that this matter is complex. Moreover, defense

counsel do not oppose the filing of the government’s motion and concur that the matter should be

designated “complex” pursuant to the Order of this Court.

               11.       In light of these findings and given the nature of the case and its

complexity, it is unreasonable to expect adequate preparation for pretrial proceedings or the trial

itself within the time limits established under the Speedy Trial Act. A scheduling order setting a

trial date, along with a schedule for motions, beyond the Speedy Trial Act limits will enable

counsel for the defendants to adequately review the extensive discovery, prepare pre-trial

motions, and proceed to trial after proper preparation.

               12.      Pursuant to Title 18 U.S.C. § 3161(h)(7)(A), the ends of justice served by

taking this action outweigh the best interests of the public and the defendant in a speedy trial.

               WHEREFORE, on this               day of February 2020, it is HEREBY ORDERED

that this matter is declared complex and trial in this matter is continued until _____________,

20__.

                                              BY THE COURT:

                                              ____________________________________
                                              GERALD A. McHUGH
                                              United States District Court Judge




                                                  4
         Case 2:20-cr-00045-GAM Document 27 Filed 02/12/20 Page 4 of 9




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                             :

               v.                                    :      CRIMINAL NO. 20-45

ABDUR RAHIM ISLAM,                                   :
SHAHIED DAWAN,
KENYATTA JOHNSON, and                                :
DAWN CHAVOUS
                                                     :


    GOVERNMENT’S UNOPPOSED MOTION TO DESIGNATE THE CASE AS
  COMPLEX AND FOR EXCLUSION OF TIME UNDER THE SPEEDY TRIAL ACT

               The United States of America, by and through its attorneys, Jennifer A. Williams

First Assistant United States Attorney for the Eastern District of Pennsylvania, and the

undersigned attorneys, moves under 18 U.S.C. § 3161(h)(7) for a designation of the case as

complex and for an exclusion of time from Speedy Trial Act calculations based upon that

complexity.

               In support of the Motion, the government states the following:

               1.     The twenty-two count Indictment alleges a wide-ranging racketeering

conspiracy and related crimes including bribery, honest services fraud, multiple counts of wire

fraud, and tax offenses. Former Universal Community Homes Chief Executive Officer and

Board President Abdur Rahim Islam, former Chief Financial Officer and Secretary of

Universal’s Board Shahied Dawan, City Councilman Kenyatta Johnson, and his spouse, political

consultant Dawn Chavous were charged with criminal schemes involving thousands of dollars in

bribe payments to public officials and the misappropriation of hundreds of thousands of dollars

                                                5
         Case 2:20-cr-00045-GAM Document 27 Filed 02/12/20 Page 5 of 9




from Universal.

               2.      Specifically, Islam, Dawan, Johnson and Chavous are alleged to have

engaged in bribery and honest services fraud in Philadelphia involving a scheme in which

Philadelphia City Councilman Johnson and his spouse, Chavous, received payments in excess of

$66,000 in exchange for Johnson using his public office to take official actions to benefit Islam,

Dawan, and Universal, including but not limited to: introducing and voting upon spot zoning

legislation related to the Royal Theater, a property formerly held by Universal, and blocking

reversion to the City of Philadelphia of another property held by Universal after it failed to

develop the property pursuant to its agreement with the City of Philadelphia;

               3.      Islam and Dawan are also charged with engaging in a corrupt scheme in

which Michael Bonds, the former president of the Milwaukee Public Schools (MPS) Board of

Directors, received approximately $18,000 in exchange for Bonds using his official position to

take a series of official actions advantageous to Islam, Dawan, and Universal, including but not

limited to: advocating for and voting in favor of Universal’s expansion of charter school

operations in Milwaukee, motioning the MPS Board to lease MPS property to Islam, Dawan, and

Universal, motioning the MPS Board to approve more favorable lease terms to the benefit of

Islam, Dawan, and Universal, and voting in favor of the more favorable lease terms;

               4.      Islam and Dawan are also alleged to have engaged in theft and

embezzlement at Universal. According to the Indictment, between 2010 and 2016, Islam drew

significant sums of money from Universal in the form of bonuses and travel or expense

reimbursements, in addition to his annual salary. Although Universal’s Board of Directors was

charged with reviewing and approving Universal’s financials and major initiatives on a quarterly


                                                 6
         Case 2:20-cr-00045-GAM Document 27 Filed 02/12/20 Page 6 of 9




or annual basis, defendants Islam and Dawan used their positions as CEO and CFO, respectively,

to pay themselves bonuses without the approval or knowledge of the Board. Islam and Dawan

paid themselves annual five-figure bonuses even while Universal was hemorrhaging money due

to the failed charter school expansion in Milwaukee.

               5.     The Indictment also alleges that Islam and Dawan used Universal’s funds

to pay Islam excessive, inflated, or outright fraudulent reimbursements for “travel” or other

purported “business expenses.” Islam would pad his “expenses” related to the operation of

Universal, including its charter schools, with a variety of personal expenses that should not have

been reimbursed. For example, Islam submitted his personal car insurance, political

contributions, personal vacations, and gym memberships as “business expenses,” which were

reimbursed by Universal and also not included as income on his IRS Forms 1040. Islam’s

“reimbursements” were reviewed and approved by Dawan outside the standard procedures for

Universal and without proper and detailed supporting documentation. Islam and Dawan also

authorized Islam to receive large sums of “pocket money” or per diem from Universal. In total,

Islam and Dawan stole approximately $463,000.

               6.     The indictment in this case was the result of an extensive, years-long

investigation by federal agents of the Federal Bureau of Investigation and the Internal Revenue

Service. Assistance also was provided by the Department of Education Office of Inspector

General. The discovery in this case is voluminous and includes the results of search warrants,

numerous boxes of pertinent records from a variety of sources including business records, bank

accounts, witness statements, extensive grand jury testimony and exhibits, and numerous boxes

of additional business records. It includes approximately two million pages stored across seven


                                                 7
          Case 2:20-cr-00045-GAM Document 27 Filed 02/12/20 Page 7 of 9




(7) terabytes in electronic format and at least fifteen (15) bankers boxes. The investigation and

the proof at trial will involve significant financial analysis and examination of banking, business,

and other financial records, including extensive email traffic.

               7.      The government has scanned significant portions of this discovery and

will distribute it once a protective order has been issued by this Court. In addition, the

government anticipates organizing additional discoverable materials which will be promptly

made available to defense counsel.

               8.      The case is complex and unusual due to the nature of the alleged schemes

and the extensive amount of discovery, as described above.

               9.      Additional time in this case is required to allow the defendants and their

counsel time to examine the extensive discovery in this matter, conduct whatever examination or

investigation they deem pertinent, and to determine whether pre-trial motions are warranted.

               10.     Given the nature of the case and its complexity, it is unreasonable to

expect adequate preparation for pretrial proceedings or the trial itself within the time limits

established under the Speedy Trial Act.     The grant of the continuance beyond the Speedy Trial

will enable counsel for the defendant to adequately review the extensive discovery, prepare

motions, and then proceed to trial after proper preparation.

               11.     Counsel for the government have conferred with counsel for the

defendants. All counsel are in agreement that this matter is complex. Moreover, defense

counsel do not oppose the filing of this government’s motion and concur that the matter should

be designated “complex” pursuant to the Order of this Court.

               12.     Failure to grant an exclusion of time under the Speedy Trial Act would


                                                  8
          Case 2:20-cr-00045-GAM Document 27 Filed 02/12/20 Page 8 of 9




likely result in a miscarriage of justice. See 18 U.S.C. § 3161(h)(8)(B)(I).

               13.     Pursuant to 18 U.S.C. § 3161(h)(7)(A), the ends of justice served by

granting the a continuance beyond the time limits set forth in the Speedy Trial Act outweigh the

best interests of the public and the defendants in a speedy trial.

               WHEREFORE, the government respectfully submits that its motion for complex

case designation and for exclusion of time under the Speedy Trial Act be granted.

                                                       Respectfully submitted,

                                                       JENNIFER A. WILLIAMS
                                                       Attorney for the United States, Acting
                                                       Under Authority Conferred by 28 U.S.C. §
                                                       515


                                               By:

                                                       /s/ Eric L. Gibson
                                                       ERIC L. GIBSON
                                                       MARK B. DUBONFF
                                                       Assistant United States Attorneys




Dated: February __, 2020




                                                  9
         Case 2:20-cr-00045-GAM Document 27 Filed 02/12/20 Page 9 of 9




                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the Government’s motion to designate the

case as complex and for exclusion of time under the Speedy Trial Act has been served upon the

all counel of record electronically and via ECF.


                                             s/Eric L. Gibson
                                             ERIC L. GIBSON
                                             Assistant United States Attorney


Dated: February 12, 2020




                                                   10
